Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for creating statistics of the content of rock debris in a conglomerate reservoir. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 	The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
	Claim 1
	Step 1: the claim recites a method; therefore, it falls into the statutory category of process.
	Step 2A Prong 1:  The claim recites, inter alia;
Capturing a corresponding imaging well log according to a required research depth; Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses the mental process of acquiring data.
Processing the imaging well log to acquire an area percentage of the total content of gravel components at the required research depth; Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses the mental process of determining percentages of gravel in an area.
 selecting a rock core sample corresponding to the required research depth, and obtaining area content percentages of various kinds of gravel-grade rock debris in a rock core section sample; Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses a mathematical concept of determining percentages of different gravel-grade rock debris.
obtaining the final percentage content of each kind of gravel-grade rock debris according to the area content percentages of the various kinds of gravel-grade rock debris and the area percentage of the total content of the gravel components; Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses the mathematical concept of determining percentages.
taking a sandstone sample for the rock core sample corresponding to the required research depth to prepare a thin section of the sandstone sample, so as to acquire the content of various kinds of sand-grade rock debris by a point estimate method; Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses the mental process of comparing data using an algorithm (point estimate method).  More specifically, the step of taking a sandstone sample for the rock core sample does not provide any information as to how the sample is “taken” but instead covers any possible technique of taking a sample.  In fact, this 
adding the final percentage content of the various kinds of gravel-grade rock debris and the content of the same kinds of sand-grade rock debris to obtain actual content percentages of various kinds of rock debris at the required research depth.  Under its broadest reasonable interpretation (BRI) in light of the specification, this limitation encompasses the mathematical concept of determining percentages of actual content by adding percentages of gravel grade and sand grade rock debris.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  In addition to the above, the claim recites, in the preamble, a method for creating statistics on the content of rock debris in a conglomerate and in step (f), obtaining actual content percentages of various kinds of rock debris.  However, this amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and does not integrate the judicial exception into a practical application.  Further, analyzing data and gathering statistics is an example of well-understood, routine, conventional activity or as insignificant extra-solution activity.  See M.P.E.P 2106.05(d)(II) and 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As an ordered whole, the claim is directed to a process for creating statistics (i.e, gathering data to create a mathematical algorithm), and nothing in the claim provides significantly more than this.  Generating statistics via a known algorithm (see paragraph 0033 of instant application) is no less abstract.  As such, the claim is not patent eligible.
Per claim 2, the claim recites steps b1-b3, which each recite, under a BRI, a mental processes which are not integrated into a practical application and do not contain significantly more than the judicial exception (see above).
Per claim 3, the claim recites steps c1-c5, which each recite, under a BRI, a mathematical concept and which are not integrated into a practical application and do not contain significantly more than the judicial exception (see above).
Per claim 4, the claim recites steps b2.1-b2.4, which each recite, under a BRI, a mathematical concept and mental process and which are not integrated into a practical application and do not contain significantly more than the judicial exception (see above).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is vague and indefinite how the area percentage of the total content of gravel components at a specific depth are determined or acquired by processing an imaging log.


Response to Arguments
6.	Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive with respect to the 35 USC 101 rejection, especially with respect to claims 1-4.  Specifically, applicant argues that the step of “taking a sandstone sample for the rock core sample corresponding to the required research depth to prepare a thin section of the sandstone sample” is not a mathematical step and therefore does impose a meaningful limit on practicing the abstract idea.  Examiner does not agree.  It is noted that such a step, under the BRI in light of the specification, is a mental process since the actual “taking a sandstone sample…” step is merely a step of accessing data at a high level of generality.
	As a whole, claims 1-4 appear to be merely reciting steps of gathering data to create a mathematical algorithm.  No technical solution to any technical problem is disclosed or contemplated.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ or 120 as follows:
6/26/2019 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e) or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 

8.	Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on April 17, 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




ijl